 



Exhibit 10.2

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS EXHIBIT, MARKED BY [***],
HAS BEEN OMITTED PURSUANT TO REGULATION S-K, ITEM 601(b)(10) BECAUSE IT IS NOT
MATERIAL AND WOULD LIKELY CAUSE COMPETITIVE HARM TO THE REGISTRANT IF
PUBLICLY DISCLOSED.

 

AMENDMENT NO. 4 TO

TERM LOAN AND SECURITY AGREEMENT

 

This AMENDMENT NO 4 TO TERM LOAN AND SECURITY AGREEMENT (this “Amendment”) is
dated as of March 10, 2020 by and among SUMMER INFANT, INC. and SUMMER INFANT
(USA), INC., as “Borrowers” (“Borrowers”), the guarantors from time to time
party to the Loan Agreement referenced below (“Guarantors”, and together with
Borrowers, “Obligors”), certain financial institutions from time to time party
to the Loan Agreement referenced below (“Lenders”), and PATHLIGHT CAPITAL LLC,
in its capacity as “Agent” for the Lenders under the Loan Agreement referenced
below (“Agent”).

R E C I T A L S:

 

WHEREAS, the Obligors, the Agent, and the Lenders have previously entered into
that certain Term Loan and Security Agreement, dated as of June 28, 2018 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Loan Agreement”), pursuant to which the Lenders have made certain loans and
financial accommodations available to the Borrowers;

 

WHEREAS, Borrowers have requested that Agent and Lenders amend certain
provisions of the Loan Agreement and provide certain other accommodations to
Borrowers;

 

WHEREAS, notwithstanding that the Agent and Lenders are under no obligation to
amend the Loan Agreement, the Agent and Lenders are willing to make certain
additional financial accommodations as requested by the Borrowers, such that the
Borrowers, the Agent and Lenders have agreed to amend the Loan Agreement and the
other Loan Documents on the terms and subject to satisfaction of the conditions
set forth in this Agreement; and

 

WHEREAS, each Obligor is entering into this Amendment with the understanding and
agreement that, except as specifically provided herein, none of Agent’s or any
Lender’s rights or remedies as set forth in the Loan Agreement and the other
Loan Documents are being waived or modified by the terms of this Amendment.

 

NOW, THEREFORE, for and in consideration of the premises and mutual agreements
and covenants herein contained and for the purposes of setting forth the terms
and conditions of this Amendment, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties,
intending to be bound, hereby agree as follows:

 

AGREEMENT

 

1.             Capitalized Terms. Capitalized terms used herein which are
defined in the Loan Agreement have the same meanings herein as therein, except
to the extent such terms are amended hereby.

 

2.             Acknowledgements and Stipulations. In order to induce the Agent
and Lenders to enter into this Amendment, each Obligor acknowledges, stipulates
and agrees that:

 

a)             Recitals True and Correct. Each of the Recitals contained at the
beginning of this Amendment is true and correct;

 

b)            Obligations Outstanding. Obligors hereby acknowledge and agree
that, in accordance with the terms and conditions of the Loan Documents, each
Obligor is liable to Agent and Lenders for all of the Obligations, including,
without limitation, (a) for all principal and accrued interest owed under the
Loan Documents, whether now due or hereafter accruing; and (b) for all fees, and
all Extraordinary Expenses (including reasonable attorneys’ fees and expenses)
heretofore or hereafter incurred by Agent and/or any Lender in connection with
the protection, preservation, and enforcement by Agent and Lenders of its/their
rights and remedies under the Loan Documents and/or this Amendment, including,
without limitation, the negotiation and preparation of this Amendment, and any
of the other documents, instruments or agreements executed in connection
therewith. As of the close of business on March 9, 2020, the aggregate principal
balance of the Term Loan is $16,406,250, exclusive of accrued and accruing
interest, costs and attorneys’ fees and other expenses chargeable to Obligors
under the Loan Documents;

 



 

 

 

c)             No Defense or Counterclaim. All of the Loans and other
Obligations are not subject to any defense, deduction, offset or counterclaim by
Obligors to Lenders (and, to the extent any Obligor had any such defense,
deduction, offset or counterclaim on the date hereof, the same is hereby waived
by each such Obligor in accordance with Section 10 below);

 

d)            Loan Documents Binding and Enforceable. The Loan Documents
executed by Obligors are legal, valid and binding obligations enforceable
against each Obligor in accordance with their respective terms, except as
enforceability may be limited by bankruptcy, insolvency or similar laws
affecting the enforcement of creditors’ rights generally;

 

e)             Liens Valid. The Liens granted by Obligors to the Agent, for the
benefit of itself and the Lenders, in the Collateral are valid and duly
perfected, first-priority liens, subject only to any Permitted Encumbrances;

 

f)            Security Interest Ratification. Each Obligor hereby ratifies,
confirms and reaffirms that all security interests and Liens granted pursuant to
the Loan Documents secure and shall continue to secure the payment and
performance of all of the Obligations and liabilities pursuant to the Loan
Documents, whether now existing or hereafter arising; and

 

g)            Legal Counsel. Prior to executing this Amendment, Obligors
consulted with and had the benefit of advice of legal counsel of its/their own
selection and has relied upon the advice of such counsel, and in no part upon
the representations of the Agent, any Lender, or any counsel to the Agent or any
Lender, concerning the legal effects of this Amendment or any provision hereof.

 

3.            Amendments to the Loan Agreement.

 

(a)           Section 1.1 of the Loan Agreement is hereby amended as follows:

 

1)            The following new definitions shall be added to Section 1.1 of the
Loan Agreement:

 

“Equipment Reserve” means, effective (A) upon the earlier to occur of the (i)
due date for the delivery of the Borrowing Base Certificate for March 2020 (as
determined by Section 8.1 hereof), and (ii) date of delivery of the Borrowing
Base Certificate due for March 2020, an amount equal to $200,000; and (B) upon
the earlier to occur of the (i) due date for the delivery of the Borrowing Base
Certificate for June 2020 (as determined by Section 8.1 hereof), and (ii) date
of delivery of the Borrowing Base Certificate due for June 2020, an amount equal
to $400,000.

 

“Fourth Amendment” means: that certain Amendment No. 4 to Term Loan and Security
Agreement dated as of March 10, 2020 by and among Borrowers, Guarantors, and
Agent.”

 



2

 

 

“Fourth Amendment Effective Date” means: March 10, 2020.”

 

2)            The definition of “EBITDA” is hereby amended by amending and
restating clause (b)(xv) as follows:

 

“(xv) earn-out and severance payments; provided that the sum of the aggregate
amounts added back pursuant to clauses (b)(xii), (b)(xiii), (b)(xiv) and (b)(x)
shall not exceed (A) $1,480,000 in the aggregate for any period of twelve
consecutive months ending on or prior to April 30, 2020 (of which not more than
$480,000 shall be attributable to severance payments and related expenses
anticipated to be incurred between February 1, 2019 and April 30, 2019), and (B)
$1,000,000 in the aggregate for any period of twelve consecutive months ending
on or after May 31, 2020; provided, further that the limitations on fees and
expenses in this clause (xv) and in clause (xii) shall not apply to any fees and
expenses of Winter Harbor and any investment bank retained by the Borrowers;”

 

3)            The definition of “Financial Covenant Trigger Amount” is hereby
amended and restated as follows:

 

“Financial Covenant Trigger Amount: (a) at any time through and including May
31, 2020, $3,000,000; (b) at any time from and after June 1, 2020 through and
including June 30, 2020, $3,500,000; (c) at any time from and after July 1, 2020
through and including August 31, 2020, $3,750,000; (d) at any time from and
after September 1, 2020 through and including September 30, 2020, $4,000,000;
(e) at any time from and after October 1, 2020 through and including October 31,
2020, $4,250,000; (f) at any time from and after November 1, 2020 through and
including November 30, 2020, $4,500,000; and (g) at any time from and after
December 1, 2020, $5,000,000.”

 

4)           The definition of “IP Advance Rate” is hereby amended and restated
by deleting the text thereof in its entirety and substituting in its place the
following:

 

““IP Advance Rate: means fifty-five percent (55%); provided, that effective as
of the earlier of (i) the due date for the delivery of the Borrowing Base
Certificate for September 2020 (as determined by Section 8.1 hereof), and (ii)
the date of delivery of the Borrowing Base Certificate due for September 2020,
and continuing monthly thereafter, the IP Advance Rate shall be reduced by one
percent (1.0%) per month from the rate then in effective for the immediately
preceding month.”

 

5)            The definition of “Term Loan Borrowing Base” is hereby amended and
restated as follows:

 

““Term Loan Borrowing Base: on any date of determination, an amount equal to the
sum of (a) the Accounts Formula Amount, plus (b) the Inventory Formula Amount,
plus (c) the IP Formula Amount, plus (d) the Equipment Formula Amount; provided,
that in no event shall the Equipment Formula Amount exceed $1,000,000 at any one
time, minus (e) the IP Reserve, minus (f) the Equipment Reserve. If any amount
in this definition is stated in a currency other than Dollars on any date, then
such amount on such date shall be equal to the Dollar Equivalent of such amount
in such other currency.”

 



3

 

 

(b)          Section 2.1.6 (Repayment of Term Loans) of the Loan Agreement is
hereby amended by deleting the text of clause (a) thereof in its entirety and
substituting in its place the following:

 

““(a) Commencing on December 1, 2018, and continuing on the first Business Day
of each December, March, June and September during the term hereof, Borrowers
shall make quarterly principal reduction payments in respect of the Term Loans
to the Agent for the ratable account of the Lenders, in the amount of
$218,750.00; provided, that anything herein to the contrary notwithstanding, no
such principal reduction payments shall be required to be made for the quarters
commencing March, June, September and December 2020; provided, further, that in
the event prior to the Fourth Amendment Effective Date Borrowers shall have made
payment of the March 2020 principal reduction payment, then Agent shall refund
and return said payment to Borrowers not later than ten (10) days after the
Fourth Amendment Effective Date (or if the 10th day is not a Business Day, then
the next succeeding Business Day), and the Borrowers’ loan account shall be
adjusted to reflect the principal balance of Term Loans outstanding on the
Fourth Amendment Effective Date as if such principal reduction payment had not
been made/received.”

 

(c)           Section 3.1.1 (Rates and Payment of Interest) of the Loan
Agreement is hereby amended by adding the following new clause (d) thereto:

 

““(d) Commencing as of the Fourth Amendment Effective Date, in addition to any
other interest payable under this Agreement, there shall accrue additional
interest, to be paid in kind (“PIK”) at the per annum rate of four percent
(4.0%) (hereinafter, the “PIK Rate” and “PIK Interest”, respectively); provided,
that Borrowers shall make payment, in cash, of all accrued PIK Interest upon the
earlier to occur of (i) sale or merger of the Borrowers and/or a sale of a
material portion of the Borrowers’ assets, (ii) the indefeasible repayment in
full of the Term Loans and the termination of the Commitments, (iii) the
occurrence of a Default or Event of Default, or (iv) Borrowers’ achieving
Adjusted EBITDA of $12.0 million (calculated on a trailing twelve month basis)
(the earlier of (i), (ii), (iii) or (iv) being the “PIK Trigger Event”);
provided, further, that (x) upon the occurrence of a PIK Trigger Event resulting
from Borrowers achieving Adjusted EBITDA of $12.0 million (calculated on a
trailing twelve month basis) as set forth in clause (iv) above, and (y)
Borrowers’ payment of all outstanding PIK Interest accrued through the date of
such PIK Trigger Event, PIK Interest shall continue to accrue at the PIK Rate
and be paid, in cash, on each subsequent anniversary of such PIK Trigger Event.”

 

(d)           Section 10.1.17 (Sale or Merger) of the Loan Agreement is hereby
amended by [***].

 

(e)           Section 10.3 of the Loan Agreement is hereby amended by adding the
following new Sections 10.3.2 and 10.3.3 thereto:

 



4

 

 

“10.3.2 Minimum Net Sales. Obligors and their Subsidiaries shall achieve “Net
Sales” (as computed in accordance with the February 2020 Budget (as defined in
the Fourth Amendment)) for each period of three consecutive fiscal months set
forth below of not less than the Minimum Net Sales amounts set forth below
opposite such period:

 



Three Fiscal Month Period  Minimum Net Sales   January – March 2020  $
          [***]   February – April 2020  $ [***]   March – May 2020  $ [***]  
April – June 2020  $ [***]   May – July 2020  $ [***]   June – August 2020  $
[***]   July – September 2020  $ [***]   August – October 2020  $ [***]  
September – November 2020  $ [***]   October – December 2020  $ [***]  

  

10.3.3 EBITDA. Obligors and their Subsidiaries shall achieve EBITDA for each
period of twelve consecutive fiscal months ending on the last day of each fiscal
month set forth below of not less than the Minimum EBITDA amounts set forth
below opposite such date:

 

Trailing Twelve Month Period Ending   Minimum EBITDA   March 28, 2020   $ [***]
  April 30, 2020   $ [***]   May 29, 2020   $ [***]   June 30, 2020   $ [***]  
July 31, 2020   $ [***]   August 31, 2020   $ [***]   September 30, 2020   $
[***]   October 30, 2020   $ [***]   November 30, 2020   $ [***]   December 31,
2020   $ [***]  

 

4.            Business Plan; Additional Reporting Requirements. Borrowers have
delivered to the Agent and Lenders an updated business plan dated February 7,
2020, which updated business plan was initially delivered on February 7, 2020
and was updated as of February 12, 2020 to provide monthly performance details
(the “February 2020 Budget”). From and after the Fourth Amendment Effective
Date, not later than 3:00 p.m. (Eastern time) on the 15th Business Day after the
conclusion of each month, commencing on March 2020. Borrower Agent shall furnish
to the Agent a report (the “Budget Performance Report”) that sets forth the
actual results for the following line items set forth in the February 2020
Budget: (i) “Net Sales”; and (ii) “Adjusted EBITDA”, with each such Budget
Performance Report being prepared as of the end of each such monthly reporting
period.

 

5.             Investment Banker Engagement. In the event following the Fourth
Amendment Effective Date Borrowers determine to engage an investment banker
(“I-Banker”) to conduct a marketing process for a sale and/or merger of the
business and/or its assets, the terms of any such engagement, including, without
limitation, any fees and/or expenses to be paid thereunder, shall be subject to
the prior review and approval of the Agent, in its exclusive discretion. Upon
any such engagement, Borrowers further hereby: (A) authorize Agent to
communicate directly with the I-Banker regarding all matters relating to the
services to be rendered by I-Banker to the Borrowers, including, without
limitation, to discuss all financial reports, business information, findings and
recommendations of the I-Banker, prospects for a sale transaction, contacts made
or to be made, terms and term sheets, and such other matters as Agent shall
request from time-to-time; (B) agree to authorize and direct the I-Banker to
communicate directly with Agent regarding all matters relating to the services
to be rendered by the I-Banker to the Borrowers in connection with the ongoing
solicitation for a sale transaction, and to provide Agent with copies (with a
copy to Borrowers) of all reports, term sheets and other information prepared or
reviewed by the I-Banker; and (C) agree to provide Agent with a bi-weekly report
concerning the status of the ongoing efforts to complete a sale transaction.
From and after the Fourth Amendment Effective Date, Borrowers shall provide
copies of all sale transaction-related term sheets and/or letters of intent
(whether preliminary, interim or final in form and content) to Agent not later
than one (1) Business Day following Borrowers’ or I-Banker’s receipt of same.

 



5

 

 

6.             Amendment Fee. For the accommodations reflected in this
Amendment, Borrowers shall pay to Agent, for the benefit of itself and the
Lenders, a one-time amendment fee in an amount equal to $500,000 (the “Amendment
Fee”). Borrowers agree that such Amendment Fee shall be fully earned on the date
hereof and payable by Borrowers upon the earlier to occur of (i) a sale or
merger of the Borrowers and/or a sale of a material portion of the Borrowers’
assets, (ii) the indefeasible repayment in full of the Term Loans and the
termination of the Commitments, (iii) the occurrence of a Default or Event of
Default. The Amendment Fee is in addition to any other fee set forth in the Loan
Documents and shall not be refundable for any reason whatsoever.

 

7.             Consent to Revolver Loan Agreement Amendment. Agent and Lenders
hereby consent to the execution and delivery of that certain Amendment No. 4 to
Second Amended and Restated Loan and Security Agreement dated as of March 10,
2020 by and among the Obligors and lenders party thereto, and the Revolver Agent
(the “Revolver Loan Agreement Amendment”), and the amendments to the Revolver
Loan Agreement set forth therein, which Revolver Loan Agreement Amendment shall
be in the form annexed hereto as Exhibit B and incorporated herein. The consent
of the Agent and Lenders to the Revolver Loan Agreement Amendment shall also
constitute requisite consent under Section 5.2(b) of the Intercreditor
Agreement, to the amendments to the Revolver Loan Agreement described in the
Revolver Loan Agreement Amendment.

 

8.             No Default; Representations and Warranties, Etc. Obligors hereby
represent, warrant and confirm that: (a) after giving effect to this Amendment,
all representations and warranties of Obligors in the Loan Agreement and the
other Loan Documents are true and correct in all material respects (without
duplication of any materiality qualifier contained therein) on and as of the
date hereof as if made on such date (except to the extent that such
representations and warranties expressly relate to or are stated to have been
made as of an earlier date, in which case, such representations and warranties
shall be true and correct in all material respects (without duplication of any
materiality qualifier contained therein) as of such earlier date); (b) after
giving effect to this Amendment, no Default or Event of Default has occurred and
is continuing; and (c) the execution, delivery and performance by Obligors of
this Amendment and all other documents, instruments and agreements executed and
delivered in connection herewith or therewith (i) have been duly authorized by
all necessary action on the part of Obligors (including any necessary
shareholder consents or approvals), (ii) do not violate, conflict with or result
in a default under and will not violate or conflict with or result in a default
under any applicable law or regulation, any term or provision of the
organizational documents of any Obligor or any term or provision of any material
indenture, agreement or other instrument binding on any Obligor or any of its
assets, and (iii) do not require the consent of any Person which has not been
obtained.

 



6

 

 

9.             Ratification and Confirmation. Obligors hereby ratify and confirm
all of the terms and provisions of the Loan Agreement and the other Loan
Documents and agree that all of such terms and provisions, as amended hereby,
remain in full force and effect. Without limiting the generality of the
foregoing, Obligors hereby acknowledge and confirm that all of the “Obligations”
under and as defined in the Loan Agreement are valid and enforceable and are
secured by and entitled to the benefits of the Loan Agreement and the other Loan
Documents, and Obligors hereby ratify and confirm the grant of the liens and
security interests in the Collateral in favor of Agent, for the benefit of
itself and Lenders, pursuant to the Loan Agreement and the other Loan Documents,
as security for the Obligations.

 

10.          Waiver; Release. To induce Agent and Lenders to enter into this
Amendment, including providing the waivers provided for herein, and for other
good and valuable consideration, each Obligor hereby forever waives, relieves,
releases, and forever discharges Agent and each Lender, together with its
respective present or former employees, officers, directors, agents,
representatives, attorneys, and each of them, from any and all claims, debts,
liabilities, demands, obligations, promises, acts, agreements, costs and
expenses, actions and causes of action, of every type, kind, nature, description
or character whatsoever, whether known or unknown, suspected or unsuspected,
absolute or contingent, arising out of or in any manner whatsoever connected
with or related to facts, circumstances, issues, controversies or claims, or by
reason of any matter, cause or anything whatsoever existing or arising from the
beginning of time through and including the date of execution of this Amendment
relating to or arising out of the Loan Agreement and any of the Loan Documents
or otherwise, including, without limitation, any actual or alleged act or
omission of or on behalf of Agent and/or any Lender with respect to the Loan
Documents and any security interest, Liens or Collateral in connection
therewith, or the enforcement of any of Agent and/or Lenders’ rights or remedies
thereunder (collectively “Released Claims”). Without limiting the foregoing, the
Released Claims shall include any and all liabilities or claims arising out of
or in any manner whatsoever connected with or related to the Loan Agreement and
the other Loan Documents, this Amendment, the Recitals hereto, any instruments,
agreements or documents executed in connection with any of the foregoing, and/or
the origination, negotiation, administration, servicing and/or enforcement of
any of the foregoing.

 

a)             By entering into this release, each Obligor recognizes that no
facts or representations are ever absolutely certain and it may hereafter
discover facts in addition to or different from those which it presently knows
or believes to be true, but that it is the intention of each Obligor hereby to
fully, finally and forever settle and release all matters, disputes and
differences, known or unknown, suspected or unsuspected; accordingly, if any
Obligor should subsequently discover that any fact that it relied upon in
entering into this release was untrue, or that any understanding of the facts
was incorrect, no Obligor shall be entitled to set aside this release by reason
thereof, regardless of any claim of mistake of fact or law or any other
circumstances whatsoever. Each Obligor acknowledges that it is not relying upon
and has not relied upon any representation or statement made by Agent or any
Lender with respect to the facts underlying this release or with regard to any
of such party’s rights or asserted rights.

 

b)            This release may be pleaded as a full and complete defense and/or
as a cross-complaint or counterclaim against any action, suit, or other
proceeding that may be instituted, prosecuted or attempted in breach of this
release. Each Obligor acknowledges that the release(s) contained herein
constitute(s) a material inducement to Agent and Lenders to enter into this
Amendment, and that Agent and Lenders would not have done so but for Agent’s and
Lenders’ expectation that such release(s) is valid and enforceable in all
events.



 



7

 

 

 

c)             Each Obligor hereby represents and warrants to Agent and Lenders,
and Agent and Lenders are relying thereon, as follows:

 

i.          Except as expressly stated in this Amendment, neither Agent nor any
Lender nor any other agent, employee or representative of Agent and/or any
Lender, has made any statement or representation to any Obligor regarding any
fact relied upon by such Borrower in entering into this Amendment;

 

ii.         Each Obligor has made such investigation of the facts pertaining to
this Amendment and all of the matters appertaining thereto, as it deems
necessary;

 

iii.        The terms of this Amendment are contractual and not a mere recital;
and

 

iv.       This Amendment has been carefully read by each Obligor, the contents
hereof are known and understood by each such Obligor, and this Amendment is
signed freely, and without duress, by any Obligor.

 

d)            Each Obligor further represents and warrants that it is the sole
and lawful owner of all right, title and interest in and to every claim and
every other matter which it releases herein, and that it has not heretofore
assigned or transferred, or purported to assign or transfer, to any person, firm
or entity any claims or other matters herein released. Each Obligor shall
indemnify Agent and each Lender, and defend and hold it/them harmless from and
against all claims based upon or arising in connection with prior assignments or
purported assignments or transfers of any claims or matters released herein.

 

11.          Expenses of Agent and Lenders. Borrowers agree to pay, on demand,
all reasonable costs and expenses incurred by Agent and Lenders in connection
with the preparation, negotiation and execution of this Amendment and any other
Loan Documents executed pursuant hereto and any and all agreements, amendments,
modifications, and supplements to the Loan Agreement, including, without
limitation, the reasonable fees of Agent’s and Lenders’ legal counsel and any
taxes or expenses associated with or incurred in connection with any instrument
or agreement referred to herein or contemplated hereby. Each Borrower
acknowledges that Agent and Lenders may charge any and all such reasonable fees,
costs and expenses to Borrowers’ Loan Account in accordance with the Loan
Agreement, and Agent and Lenders agree to promptly provide all invoices to
Borrowers related to such fees, costs and expenses after charging the Loan
Account therefor.

 

12.           Conditions to Effectiveness of Amendment. This Amendment shall
become effective as of the date when, and only when, each of the following
conditions precedent shall have been satisfied or waived in writing by Agent
(such date being defined as the “Effective Date”):

 

(a)           Agent shall have received counterparts to this Amendment, duly
executed by Agent, Lenders constituting “Required Lenders”, and Obligors; and

 

(b)           Agent shall have received a true and complete copy of the fully
executed Revolver Loan Agreement Amendment.

 

13.          Reservation of Rights. This Amendment shall be limited precisely as
written and, except as expressly set forth herein, neither the fact of Agent and
Lenders’ agreement to enter into this Amendment nor any other term or provisions
herein shall, or shall be deemed or construed to, (i) be a consent to any
forbearance, waiver, amendment or modification of any term, provision or
condition of the Loan Documents, (ii) affect, impair, operate as a waiver of, or
prejudice any right, power or remedy which Agent and Lenders may now or
hereafter have pursuant to the Loan Documents or any other document, agreement,
security agreement or instrument executed in connection with or related to the
Loan Documents, or at law or in equity or by statute including, without
limitation, with regard to any existing or hereafter arising Event of Default,
(iii) impose upon Agent or any Lender any obligation, express or implied, to
consent to any amendment or further modification of the Loan Documents, or (iv)
be a consent to any waiver of any existing Event of Default. Agent and Lenders
hereby expressly reserve all rights, powers and remedies specifically given to
it under the Loan Documents or now or hereafter existing at law, in equity or by
statute.

 



8

 

 

14.           Miscellaneous.

 

a)             Further Assurances. The Obligors shall take such further actions,
and execute and deliver to the Agent and Lenders such additional assignments,
agreements, supplements, powers and instruments, as Agent and/or Lenders may
deem necessary or appropriate, wherever required by law, in order to perfect,
preserve and protect the security interest in the Collateral and the rights and
interests granted to the Agent and Lenders under the Loan Agreement and the
other Loan Documents, or to permit the Agent and Lenders to exercise and enforce
their rights, powers and remedies with respect to any Collateral. Without
limiting the generality of the foregoing, but subject to applicable law, the
Obligors shall make, execute endorse, acknowledge, file or refile and/or deliver
to Agent from time to time upon request such lists, descriptions and
designations of the Collateral, copies of warehouse receipts, receipts in the
nature of warehouse receipts, bills of lading, documents of title, vouchers,
invoices, schedules confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, reports, and other assurances or instruments.

 

b)            Full Force and Effect; Entire Agreement. Except to the extent
expressly provided in this Amendment, the terms and conditions of the Loan
Agreement and each other Loan Document shall remain in full force and effect.
This Amendment, the Loan Agreement and the other Loan Documents constitute and
contain the entire agreement of the parties hereto and supersede any and all
prior agreements, negotiations, correspondence, understandings and
communications between the parties, whether written or oral, respecting the
subject matter hereof.

 

c)            Non-Waiver. Except as specifically provided herein, none of this
Amendment or Agent’s and/or any Lender’s continued making of Term Loans or other
extensions of credit at any time extended to Obligors in accordance with this
Amendment, the Loan Agreement, and the other Loan Documents shall be deemed a
waiver of or consent to any Default or Event of Default. Borrowers agree that
any such Default and/or Event of Default, if any, shall not be deemed to have
been waived, released or cured by virtue of Term Loans or other extensions of
credit at any time extended to Borrowers, or by Agent’s and/or any Lender’s
agreements provided for herein. Nothing in this Amendment shall restrict Agent’s
or any Lender’s ability to take or refrain from taking or exercise any right
that may exist under the Loan Documents.

 

d)            Counterparts. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts taken together shall constitute but one and
the same instrument. Delivery of an executed counterparty of a signature page of
this Agreement by telecopy or other electronic means shall be as effective as
delivery of a manually executed counterpart of this Amendment.

 

e)             No Third Parties Benefited. This Amendment is made and entered
into for the sole benefit of the Obligors, Agent and the Lenders, and their
permitted successors and assigns, and except as otherwise expressly provided in
this Amendment, no other Person shall be a direct or indirect legal beneficiary
of, or have any direct or indirect cause of action or claim in connection with,
this Amendment.

 



9

 

 

f)             Governing Law. THIS AMENDMENT AND ANY CLAIMS, CONTROVERSY,
DISPUTE OR CAUSE OF ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED
UPON, ARISING OUT OF OR RELATING TO THIS AMENDMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH THE
LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THEREOF (BUT INCLUDING SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).

 

g)            Severability. In case any provision in or obligation under this
Amendment shall be invalid, illegal or unenforceable in any jurisdiction, the
validity, legality and enforceability of the remaining provisions or
obligations, or of such provision or obligation in any other jurisdiction, shall
not in any way be affected or impaired thereby.

 

h)            Jury Trial Waiver. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH
HEREBY WAIVE ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR CAUSE OF
ACTION ARISING UNDER THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR IN ANY
WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES TO
THIS AMENDMENT IN RESPECT OF THIS AMENDMENT OR THE OTHER LOAN DOCUMENTS OR THE
RELATED TRANSACTIONS, INCLUDING, WITHOUT LIMITATION, THE OBLIGATIONS OF
BORROWERS, THE COLLATERAL, OR ANY INSTRUMENT OR DOCUMENT DELIVERED PURSUANT TO
THIS AMENDMENT, OR THE VALIDITY, PROTECTION, INTERPRETATION, ADMINISTRATION,
COLLECTION OR ENFORCEMENT OF THIS AMENDMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
WHETHER NOW EXISTING OR HEREAFTER ARISING, WHETHER IN CONTRACT, TORT, EQUITY OR
OTHERWISE. BORROWERS, GUARANTORS, AGENT AND LENDERS EACH HEREBY AGREES THAT ANY
SUCH CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL
WITHOUT A JURY AND THAT SUCH OBLIGOR PARTY OR LENDER MAY FILE AN ORIGINAL
COUNTERPART OF THIS AMENDMENT WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE PARTIES TO THE WAIVER OF THEIR RIGHT TO A TRIAL BY JURY.

 

i)              Loan Document. This Amendment shall be deemed to be a Loan
Document for all purposes.

 

[Remainder of page intentionally left blank]

[Signatures begin on the following page]

 



10

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Amendment which shall
be deemed to be a sealed instrument as of the date first above written.

 

  BORROWERS:       SUMMER INFANT, INC.       By: /s/ Paul Francese     Name:
Paul Francese     Title: Chief Financial Officer

 

  SUMMER INFANT (USA), INC.       By: /s/ Paul Francese     Name: Paul Francese
    Title: Chief Financial Officer

 

  GUARANTORS:       SUMMER INFANT CANADA, LIMITED       By: /s/ Paul Francese  
  Name: Paul Francese     Title: Chief Financial Officer

 

  SUMMER INFANT EUROPE LIMITED       By: /s/ Paul Francese     Name: Paul
Francese     Title: Chief Financial Officer

 

[Signature Page to Amendment No. 4 to Term Loan and Security Agreement]

 



 

 

 

  AGENT:       PATHLIGHT CAPITAL LLC,   as Agent       By /s/ Kyle Shonak    
Name: Kyle Shonak     Title: Managing Director

 

  LENDER:       PATHLIGHT CAPITAL LLC,   as a Lender       By /s/ Kyle Shonak  
  Name: Kyle Shonak     Title: Managing Director

 

[Signature Page to Amendment No. 4 to Term Loan and Security Agreement]

 



 

 



 